 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                  WESTERN DIVISION
11
12   MARIA VALENCIA,                         )   Civil No. 2:19-cv-02586-GJS
13
                                             )
           Plaintiff,                        )   [PROPOSED] ORDER AWARDING
14                                           )   EQUAL ACCESS TO JUSTICE ACT
15                v.                         )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
16   ANDREW SAUL,                            )
17   Commissioner of Social Security,        )
                                             )
18
           Defendant.                        )
19                                           )
20
21         Based upon the parties’ Stipulation for the Award and Payment of Equal
22   Access to Justice Act Fees and Expenses:
23         IT IS ORDERED that fees and expenses in the amount of $5,650 as
24   authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
25
26   DATED: July 9, 2021
27                                         GAIL J. STANDISH
28                                         UNITED STATES MAGISTRATE JUDGE



                                             1
